


110 HR 3722 IH: To amend the Internal Revenue Code of 1986 to allow for

U.S. House of Representatives
2007-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3722
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2007
			Mr. English of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow for
		  expenditures from the Harbor Maintenance Trust Fund for certain harbor
		  construction activities, and for other purposes.
	
	
		1.Automatic expenditures from
			 Harbor Maintenance Trust Fund
			(a)In
			 generalSection 9505 of the
			 Internal Revenue Code of 1986 (relating to Harbor Maintenance Trust Fund) is
			 amended by adding at the end the following new subsection:
				
					(d)Automatic
				expenditures from Harbor Maintenance Trust Fund
						(1)In
				generalAmounts in the Harbor Maintenance Trust Fund shall be
				available, without regard to appropriation Acts, for making expenditures for
				the payment of 100 percent of the Federal share of harbor construction
				activities by the Secretary of the Army related to preserving geological
				structures which create natural harbors.
						(2)Permitted
				expendituresAppropriate expenditures permitted under paragraph
				(1) shall consist of—
							(A)annual shoreline
				erosion control projects, including breakwater construction and sand
				replenishment, and
							(B)an environmental
				mitigation or remediation component.
							(3)Project
				prioritizationIn weighing
				whether a project contains an environmental mitigation or remediation
				component, the Secretary of the Army shall give priority to those projects
				containing a critical habitat (as defined by the Endangered Species Act of
				1973).
						(4)Limitations
							(A)Limitation based
				on annual project limitation
								(i)In
				generalAmounts made available under paragraph (1) for any fiscal
				year for a project shall not exceed the annual project limitation.
								(ii)Annual project
				limitation
									(I)Surplus
				yearIf the Secretary
				certifies that the Harbor Maintenance Trust Fund is projected to have a surplus
				for a fiscal year, the annual project limitation for that fiscal year is
				$2,000,000 per project.
									(II)Nonsurplus
				yearIf the Secretary
				certifies that the Harbor Maintenance Trust Fund is projected not to have a
				surplus for that fiscal year, the annual project limitation for that fiscal
				year is zero.
									(iii)Annual
				certificationThe Secretary
				shall, prior to the start of any Federal fiscal year, certify to Congress
				whether the Harbor Maintenance Trust Fund is projected to have a surplus in
				excess of $2,000,000 for that fiscal year (determined without regard to this
				subsection).
								(B)Limitation based
				on amounts in FundAmounts
				may not be made available for a project under paragraph (1) if doing so would
				result in a deficit in the Harbor Maintenance Trust
				Fund.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 expenditures from the Harbor Maintenance Trust Fund for fiscal years beginning
			 after the date of the enactment of this Act.
			
